I should like to express to the President the warm salutations of the people of Egypt. At the outset, I wish to congratulate him, and his friendly country, Denmark, on his assumption of the presidency at the current session of the General Assembly. I express my appreciation to his predecessor, the Foreign Minister of our brotherly country Uganda, for his exceptional efforts during his presidency at the previous session.
I should also like to commend the constructive role played by the Secretary-General and his ceaseless efforts to uphold the principles of the United Nations Charter, which has served as the constitutional bedrock and framework of reference for international relations for 70 years.
A few weeks ago, Egypt and the world witnessed the inauguration of the new Suez Canal, an achievement that will have a major impact in a number of economic fields, including transportation, trade and services. It is also a statement of Egypt’s capability and the determination of its people to work diligently to overcome challenges and obstacles. I do not intend to dwell on the particulars today, with which I am sure members are familiar. What I wish to highlight is the significance of what we in Egypt have achieved. The new Canal is not only Egypt’s gift to the world, it represents hope and the ability to transform that hope into tangible reality, with the promise of a new direction, through hard work.
Members may agree with me that hope, that most important attribute, has provided the motive force that has consistently driven individuals and peoples to search for a better tomorrow. When hope is coupled with hard work and commitment, it becomes a beacon of light
that can dispel the darkness of despair, a darkness that today lingers over the Middle East. Hope and hard work are the example that Egypt offers to its neighbours in Africa, Asia and the Mediterranean by way of a helping hand in overcoming the challenges of the present and illuminating the path towards the future.
It is our belief in Egypt that the Middle East and the world at large are living through perilous times and are in dire need of a model that offers new prospects for the younger generations, providing them with opportunities for a brighter future. They must be shown that with diligent work they can participate in crafting this future.
It is against this background that I announce Egypt’s intention to launch, in conjunction with the United Nations and its Member States and with the broad participation of the young people of all nations, an initiative called Hope and Action for a New Direction, or HAND according to the English acronym. This is the hand that Egypt extends as part of its contribution to defeating the extremists and the ideas they seek to spread. The initiative will employ proactive measures rather than relying on resistance alone. This is in contrast to the counter-terrorism efforts so far, which have consisted solely of defensive reactions aimed at preserving the status quo. In parallel with those efforts, we must seek ways of keeping our young people safe from extremists and false ideas and of channelling their productive energies and capabilities into building the future that will soon be their own.
God has bestowed on humankind the gift of the mind, thereby enabling us to find Him. The fact that we can use this mind to make choices is the ultimate proof that our differences and diversities are a product of divine will, which does not accept that human beings should be devoid of purpose. Before that simple, palpable truth, all the arguments made by extremists of all religions and creeds fall apart, particularly arguments made by those who claim to have a monopoly over interpreting Islam. They forget that what they preach is nothing more than their own prejudiced interpretation of religion, which negates the truth of Islam’s tolerance, justice and mercy. Their rejection of the right of others to differ is a rejection of the Creator’s will. In reality, their goals are worldly and insidious, and they seek to recruit and indoctrinate followers and isolate them from any opportunity to acquire a genuine understanding of religion.
But more than 1.5 billion Muslims have refused to subscribe to the views of this small minority, which claims to speak on their behalf and which seeks through violence and extremism to marginalize and silence all those who oppose their designs. The whole world should realize this. I feel the distress of every Muslim who suffers from discrimination and prejudice solely because of belonging to this great religion. Such discrimination is doubtless viewed by the forces of extremism as an unprecedented triumph, as one of their primary goals is to create the widest possible gulf between Muslims and the rest of the world.
Allow me then to pose this question: How many Muslims must fall victim to the abominations of terrorism and extremism before the world recognizes that we all, Muslims and non-Muslims alike, are at war with the same enemy? That we face the same threat? How much blood must be spilled in countries exposed to terrorism before the international community awakens to the reality of this scourge, which Egypt is now confronting as a front-line Islamic country? When will the international community acknowledge that there is no alternative to solidarity between all peoples to defeat this evil, wherever it exists?
We all witnessed the downward spiral of Libya when the forces of extremism made their presence known through actions that contradicted the principles of Islam and humanity. The slaughter of Egyptians on the coast of Libya was the result of complacency in confronting the expansion of extremists in defiance of the will of the Libyan people, tolerating their exclusivist tendencies and allowing them to hold hostage the destiny of Libya and its people.
Egypt’s deep concern for Libya’s future, security and stability were the main driving force behind our support for United Nations efforts to reach a peaceful settlement. This support played a significant role in achieving the Libyan political agreement, the Skhirat Agreement, which should be considered a milestone. From this point onwards, the international community should consolidate its efforts and strengthen its support for the parties to the Agreement with a view to rebuilding the Libyan State, empowering it effectively to combat terrorism and enhancing its capacity to defeat the terrorists before they can establish a base from which to target Libya’s neighbours and extend their influence. In this context I should like to emphasize the importance of continuing to foster an environment that is conducive to increased participation among Libyans who believe
in a modern State, in parallel with an unflagging effort to eradicate terrorism.
In Syria, too, we have all observed how extremists have exploited the legitimate aspirations of the people and have dragged this brotherly nation into a chaos designed only to further their own interests. In fact, conflicts have erupted between extremist organizations themselves in the struggle over the spoils. Today, Syria is being torn apart. It is facing a major humanitarian crisis, and the ambitions of regional parties have been exposed. In response to this dire situation, Egypt has called on the Syrian national parties to meet in Cairo to formulate a clear-cut plan for the interim period, as agreed in Geneva. That would provide a common ground for all Syrians to build a democratic Syria, with sovereignty over the entirety of its territory, and in a manner that would preserve the State and its institutions and protect its diversity and national identify. The Syrian national parties are invited today to participate meaningfully in all efforts to negotiate a political resolution to the crisis that reflects the aspirations of the Syrian people.
Egypt’s political and military support for Yemen and its participation in the steps taken by the coalition of States in support of the legitimate Government were in response to Yemen’s request. They also arise from our sense of the need to protect Arab national security in the face of external attempts to intervene in an Arab country’s domestic affairs, as well as our commitment to preserving Yemen’s unity, independence and territorial integrity. Egypt urges the international community to exert the necessary efforts to resume the transitional political process, in accordance with the Gulf initiative and its implementation mechanisms as well as the relevant Security Council resolutions.
Egypt is closely following the latest developments in Iraq, and we hope that the reforms implemented by the Government will contribute to restoring cohesion between the people of Iraq and advancing national reconciliation.
As Egypt has previously emphasized, the increasing plight of refugees fleeing from armed conflicts reaffirms the need to work towards resolving these conflicts and confronting the scourge of terrorism, which is a major aggravating factor. It necessitates creating channels for legal immigration and facilitating transportation, as well as linking international migration and development.
Egypt is host to an ever-increasing number of refugees, who share with their Egyptian brethren the social, education and health services provided by the State, in spite of the economic burden that this represents. Egypt hopes that the solutions to this crisis will be found, both in the short run to alleviate the humanitarian suffering of refugees and in the long run through overcoming the fundamental causes of this crisis.
The situations I have described point to the existing and ever-growing threat posed by terrorist organizations, which exploit political crises to achieve their objectives. It is incumbent on me, as President of Egypt, a country that is surrounded by such confrontations, to forewarn of the dangers that the expansion of this threat pose to other crises and regions, at the forefront of which is Palestine.
The question of Palestine is a just cause. Resolving the Middle East conflict and empowering the Palestinian people to exercise their right to self-determination and to an independent State within the pre-1967 borders, with East Jerusalem as its capital, will effectively eliminate one of the most important factors underlying the region’s instability and used as a dangerous pretext to justify extremism and terrorism. Members will doubtless agree with me that it is imperative to end this conflict promptly, so that the nations of the region may focus on building their future together in order to achieve prosperity and build a better future for coming generations. The ongoing events in Jerusalem and at the Al-Aqsa Mosque demonstrate that achieving peace continues to face hurdles and challenges and that all of our efforts are required in the search for a definitive solution.
We in Egypt realize the importance of other factors, in addition to defeating terrorism and extremism, in efforts to achieve stability and comprehensive development. The Egyptian uprising and its call for change was an expression of our awareness of the need to build a modern nation, with all its components. We are aware that so far we have taken only a few steps and that the path is long. We are committed to following that path to the end, no matter the challenges we face.
This year, Egypt will hold parliamentary elections, in conformity with the road map for the future. The people’s representatives can then exercise their oversight and legislative responsibilities during the upcoming phase. That phase will witness, God willing, the further
realization of the Egyptian people’s aspirations for freedom, dignity and social justice. In this context, it is essential for me to highlight that the Government launched in March its sustainable development strategy, known as Vision 2030, in parallel with the international community’s pursuit of an ambitious post- 2015 development agenda.
We hope that this development agenda will take into consideration the importance of our common but differentiated responsibilities in confronting the global challenges based on a disparity in capacities and resources, as well as the diversity of our cultures. Development is a fundamental human right. To facilitate and promote that right, particularly in developing countries and in Africa, is a joint responsibility and top priority particularly for the developed world.
The vision Egypt is proposing is the continuation of a long journey, one which began with human history itself. Throughout this journey, Egyptians have continuously innovated. They have welcomed all those who have passed through their land; hence their contribution to human culture remains significant to this day. Currently, as a candidate for a non-permanent seat on the Security Council for the coming two years, Egypt aspires to enhance its participation and to consolidate international peace and stability. The confidence placed in Egypt by Member States will not be regretted. Egypt is aware of the responsibilities it is about to shoulder at this critical juncture and will endeavour to reflect the interests of Africa, the Arab region and the entire world. It will seek to uphold the purposes and principles of the United Nations Charter and the values that unite human beings and civilizations.
The banks of the River Nile witnessed the establishment of the first building blocks of human civilization. Egypt remained for many centuries a centre of knowledge and art and a beacon of light for other countries and nations. In spite of the difficulties and setbacks endured by Egypt at other times, today the Egyptian people long to make history once again. I am confident that, with God’s help, the Egyptian people will be able to achieve their highest aspirations for themselves, their country, their region and the whole world. Long live Egypt!